 Case 5:20-cv-05163-TLB Document 7                  Filed 09/02/20 Page 1 of 2 PageID #: 113




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF ARKANSAS
                             FAYETTEVILLE DIVISION


 BONNIE HEATHER MILLER, and
 LEAGUE OF WOMEN VOTERS OF
 ARKANSAS,

                         Plaintiffs,
                                                     Case No. 5:20-cv-05163-TLB
                         v.
                                                     Hon. Timothy L. Brooks
 JOHN THURSTON, in his official capacity
 as Secretary of State of Arkansas,

                         Defendant.



 DISCLOSURE OF CORPORATE, AFFILIATIONS AND OTHER ENTITIES WITH A
             DIRECT FINANCIAL INTEREST IN LITIGATION

Plaintiff League of Women Voters of Arkansas (“the League”), who is a Plaintiff, makes the

following disclosures:

   1. The League is not a publicly held corporate or publicly held entity.

   2. The League does not have any parent corporations.

   3. Ten percent or more of the stock of the League is not owned by a publicly held

       corporation or other publicly held entity.

   4. There is no other publicly held corporation or publicly held entity that has a direct

       financial interest in the outcome of the litigation.

                                                     Respectfully submitted,

                                                     /s/ David Couch

 Ruth Greenwood*                                     David A. Couch
 Campaign Legal Center                               1501 North University Ave
 125 Cambridgepark Drive                             Suite 228
 Case 5:20-cv-05163-TLB Document 7      Filed 09/02/20 Page 2 of 2 PageID #: 114




 Cambridge, MA 02140                     Little Rock, AR 72207
 rgreenwood@campaignlegal.org            (501) 661-1300
 (202) 560-0590                          arhog@icloud.com


                                         Christopher Lamar*
                                         Campaign Legal Center
                                         1101 14th Street NW, Suite 400
                                         Washington, DC 20005
                                         clamar@campaignlegal.org
                                         (202) 736-2200

                                         Attorneys for the Plaintiff



* Pro Hac Vice admissions forthcoming
